Citation Nr: 0723730	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-36 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to a compensable rating for a macular cyst of 
the right retina.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 through 
February 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in November 2004 and February 2005.  
The veteran testified before the Board in September 2006.

In September 2004, the veteran also raised an issue involving 
vitamin deficiencies in service.  The Board refers this 
unadjudicated matter to the RO for its consideration in the 
first instance, as appropriate.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  Pulmonary embolism was first manifested many years after 
service, and it has not been related by competent evidence to 
any in-service symptoms, findings, or diagnoses.

3.  Macular cyst of the right eye is manifested currently by 
distant corrected vision that is not worse than 20/30 and 
20/40 in the right eye and 20/25 in the left eye, with no 
evidence of visual field impairment on testing.  


CONCLUSIONS OF LAW

1.  Pulmonary embolism was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2006).

2.  The criteria for a compensable rating for macular cyst of 
the right eye with blurry vision are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic 
Codes (DCs) 6011, 6078-80 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in August 2004, November 2004, and 
March 2006; rating decisions in November 2004 and February 
2005; a statement of the case in July 2005; and a 
supplemental statement of the case in May 2006.  The August 
2004 and November 2004 letters preceded the initial RO 
adjudications on the relevant issues (November 2004 and 
February 2005), and they complied with VA's notification 
duties.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that even if there is any defect with regard to the 
timing or content of any of the notices sent prior to the 
RO's initial adjudications, that defect is harmless because 
of the thorough and informative notices provided throughout 
the adjudication and because the appellant has had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  VA 
effectively complied with all of the required elements under 
VA's duty to notify claimants prior to the last adjudication 
here (a May 2006 supplemental statement of the case).

In March 2006, prior to the last RO adjudication in this case 
(the May 2006 supplemental statement of the case), the RO 
also provided the veteran with information regarding the 
assignment of disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312)  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  Indeed, after the 
issuance of the statement of the case, the veteran wrote in 
April 2006 that he had no additional evidence to submit.  
Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Indeed, at the 
September 2006 Board hearing, the veteran was specifically 
asked about treatment for the claimed conditions, including 
any "nexus" opinions.  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  The veteran has referred to various post-service 
treatment, but only the evidence relevant to service 
connection for pulmonary embolism and to an increased rating 
for macular cyst of the right retina.  See 38 C.F.R. 
§ 3.400(o) (2006) (effective date of increased rating is 
earliest date it is factually ascertainable that increase in 
disability occurred if claim is received within one year of 
such evidence).  Thus, VA satisfied both the notice and duty 
to assist provisions of the law.  The Board now turns to the 
merits of the claims.

I.  Service connection claim

The veteran seeks service connection for a pulmonary 
embolism.  He contends that a recently diagnosed pulmonary 
embolism that occurred in connection with left shoulder 
surgery actually produced respiratory symptoms that he had 
also experienced in service.  He contends that the conditions 
are related.

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

For service connection for a claimed disorder, there must be 
(1) medical evidence of current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  This determination is based on 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service medical records reflect that the veteran was treated 
on numerous occasions for upper respiratory infections.  
However, none of these episodes involved the lungs, let alone 
any pulmonary embolism or blood clot.  In June 1989, near the 
end of his active service, the veteran underwent surgery for 
a right eye injury.  The treatment and surgical records from 
that surgery and associated treatment do not mention any 
pulmonary problems, blood clots in the lungs, or pulmonary 
embolism.  On a September 1989 physical examination, it was 
noted that the veteran had had frequent colds and sinus 
symptoms, but in connection with allergic rhinitis, not any 
pulmonary embolism.  On this separation examination, the 
veteran's lungs were clinically normal, and on the 
accompanying medical history report, the veteran denied 
having any respiratory problems such as shortness of breath, 
asthma, or coughing.

The veteran has remarked as to the similarity of respiratory 
and pulmonary symptoms and findings associated with shoulder 
surgery and treatment in 2002 and thereafter (including 
breathing difficulties, pulmonary embolism, and the need for 
Lovenox).  But the post-service records relating to the 
shoulder surgery and subsequent treatment do not refer to any 
similar symptoms or diagnoses from service.  Indeed, as noted 
above, there is no mention of any relevant symptoms or 
findings during the veteran's active service.

The Board is mindful of the veteran's statements, including 
his September 2006 testimony that a doctor noted a similarity 
between in-service and post-service symptoms.  However, none 
of the available evidence contains such a medical 
practitioner's opinion, and there is no suggestion of any 
similar symptoms or diagnoses on comparison of the in-service 
and post-service medical records.  Moreover, an opinion 
relating in-service symptoms, findings, or diagnoses to post-
service symptoms, findings, or diagnoses would require 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As a layperson, the veteran 
cannot personally render such a "nexus" opinion.

The veteran has also argued that he had blood clots since 
birth and that service may have aggravated the blood clots.  
But there is no competent medical evidence in the claims 
folder of such a pre-existing condition.  Thus, the 
presumption of sound condition at entry into active service 
has not been rebutted by clear and unmistakable evidence.  
See 38 U.S.C.A. § 1111.  And even if there were evidence of a 
relevant pre-service condition, there is absolutely no 
evidence in service to suggest any symptoms or diagnoses of 
blood clots, let alone an increase in the severity of any 
pre-service condition.  A veteran is presumed to be in sound 
condition when examined and accepted into the service except 
for defects or disorders noted when examined and accepted for 
service.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See ibid.; 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2006); Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 (July 
16, 2003) (cited at 69 Fed. Reg. 25,178 (May 5, 2004)).

Thus, the weight of the evidence demonstrates that any 
current pulmonary embolism was first manifested many years 
after service and is not related to the veteran's service.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule does not apply, and the 
Board denies the claim.  See 38 U.S.C.A. § 5107(b) (West 
2002).

II.  Increased rating claim

Service connection and a 0 percent rating are now in effect 
for a macular cyst of the right retina with blurry vision.  
The veteran seeks a compensable rating.

According to a March 1987 aeromedical summary from the 
service medical records, the veteran was found to have a 
macular hole in his right eye, which did not impair his 
visual fields or his visual capabilities.  At that time, 
distant vision was corrected to 20/20 in both eyes, and near 
vision was corrected to 20/25 in the right eye and to 20/20 
in the left eye.   

In March 2006, the RO also awarded service connection and 10 
percent rating for stenosis of the right upper eyelid puncta 
due to trauma with resultant mild epiphora.  That rating is 
not on appeal. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye (6/12), or 
better, a noncompensable evaluation is warranted.  Where 
vision in one eye is 20/50 (6/15) and vision in the other eye 
is 20/40 (6/12) or 20/50 (6/15), a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Codes (DCs) 6078, 
6079.  For a rating for visual impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75.

The veteran has testified about numerous day-to-day symptoms 
such as difficulty to read letters and even bumping into 
objects.  But the evaluation of his right eye disability 
depends on objective measurements of a veteran's distant, 
corrected vision, as described above.  Under these objective 
measurements, none of the VA or non-VA examinations 
(September 2004 VA eye examination, August 2005 Walmart 
Center eye clinic report, February 2006 VA eye examination, 
undated but recently submitted non-VA examination) indicate 
that vision in at least one eye is 20/50.  See 38 C.F.R. 
§ 4.84a, DCs 6078, 6079.  Distant corrected vision in the 
right eye has been no worse than 20/30 (or possibly 20/40 on 
an undated examination), and distant corrected vision in the 
left eye is no worse than 20/25 (or possibly 20/30 on the 
undated examination).   

In addition, in regard to impairment of visual field, the 
evidence shows that the confrontation of visual field is full 
or within normal limits in the veteran's right eye.  Thus, a 
compensable rating is not warranted for loss of visual field 
or concentric contraction of the visual field.  38 C.F.R. § 
4.84a, DC 6080.

The veteran has been diagnosed with epithelial changes in the 
retina with scarring that are associated with sun exposure.  
But a 10 percent rating for localized scars of the retina 
requires the presence of irregular, duplicated, enlarged, or 
diminished image.  38 C.F.R. § 4.84a, DC 6011.

The Board notes the veteran's testimony and statements about 
his need for Toric lenses and about his need for assistance 
with certain reading activities associated with his 
employment.  A co-worker has provided a statement in support 
of these work difficulties.  But the veteran has also been 
diagnosed with mild astigmatism and presbyopia, which were 
specifically characterized as congenital on the September 
2004 VA examination.  Compensation is generally not payable 
for congenital defects.  See 38 C.F.R. § 4.9 (2006).

Finally, the evidence does not reflect marked interference 
with employment (that is, beyond that already contemplated in 
the assigned evaluation) or frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Here, to the extent that the veteran's 
service-connected macular cyst of the right retina with 
blurry vision interfere with his employability, as described 
in his September 2006 testimony and a co-worker's letter, the 
currently assigned rating adequately contemplates such 
interference.  There is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Thus, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for appropriate consideration of the assignment of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, the weight of the evidence demonstrates that the 
veteran' right eye macular cyst does not meet the criteria 
for a compensable rating under any possibly applicable 
diagnostic code or any extraschedular basis.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for pulmonary embolism is denied.

2.  A compensable rating for a macular cyst of the right 
retina is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


